Citation Nr: 1026848	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for joint pains, shoulder pain, 
and loss of motor control in both hands, to include as due to an 
undiagnosed illness. 


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 decision rendered by the Anchorage, 
Alaska Regional Office (RO) of the Department of Veterans Affairs 
(VA).  That decision denied the Veteran's claims of entitlement 
to service connection for undiagnosed illness manifested as joint 
pains, shoulder pain, and loss of motor control in both hands.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia in 1991.

2.  The competent evidence of record indicates symptoms of joint 
and shoulder pain are due to palindromic rheumatism and, as such, 
are not due to an undiagnosed illness or a medically unexplained 
chronic multi-symptom illness.

3.  The competent evidence of record indicates symptoms of loss 
of motor control in both hands are due to bilateral carpal spasm 
and, as such, are not due to an undiagnosed illness or a 
medically unexplained chronic multi-symptom illness. 

4.  Palindromic rheumatism and bilateral carpal spasm were not 
shown during active service and the competent evidence of record 
does not link current palindromic rheumatism and bilateral carpal 
spasm to active service. 


CONCLUSIONS OF LAW

Joint and shoulder pain and loss of motor control of both hands 
were not incurred in or aggravated by active service and are not 
presumed due to an undiagnosed illness as a result of service in 
the Southwest Asia Theater of operations during the Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that Board address its reasons for rejecting 
evidence favorable to the veteran).

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

A. Duty to Notify

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must inform the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claims; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a September 
2007 letter satisfied the duty to notify provisions regarding the 
service connection claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  In the letter, the 
RO advised the Veteran of the criteria for service connection for 
joint pains and loss of motor control in both hands.  It stated 
that, in certain circumstances, VA may conclude that current 
disabilities were caused by service, even if there was no 
specific evidence in the claim to prove this.  Specifically, it 
noted that the cause of a disability is presumed for veterans who 
have certain diseases and who served in Southwest Asia during the 
Gulf War.  The RO explained that VA was responsible for obtaining 
relevant Federal agency and service medical records, and would 
provide a medical examination if necessary to decide the claim.  
VA would make reasonable efforts to obtain relevant records not 
held by any Federal agency and medical evidence of care provided.  
The letter stated that the RO needed evidence from the claimant 
that the present conditions existed from military service.  It 
provided a list of relevant evidence that the claimant could 
provide to help the RO make its decision.  It attached a detailed 
guide for submitting evidence for claims of Gulf War undiagnosed 
illnesses.  It also explained how the RO determines the 
disability rating and effective date when it grants service 
connection.  Therefore, the Board concludes that VA has fulfilled 
its duty to notify under the VCAA.  

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4). 

The Veteran's service treatment records from 1988 through 1992 
are in the claims file.  The private treatment record from the 
Veteran's November 2007 examination at the Fairbanks Memorial 
Hospital is in the claims file.  The RO also obtained the record 
from a January 2010 VA examination provided in conjunction with a 
separate disability claim.  The Veteran's 1999 separation report 
from the National Guard is in the file.  The Veteran has not 
referenced any outstanding records that would substantiate his 
claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where 
the evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

In September 2007, the RO requested a General Medical Examination 
and Gulf War Guidelines examination.  In October 2007, these 
examinations were conducted at the Anchorage VAMC.  During the 
course of the physical examination, the examiner spoke with 
Veteran, reviewed his claims file, and took x-rays.  He made 
findings as to the Veteran's joint pains and hand condition.  

The RO advised the Veteran in May 2010 that a hearing before the 
Board had been scheduled for June 7, 2010 at the Anchorage RO.  
The Veteran was sent a letter reminding him of the hearing.  The 
Veteran, however, failed to report to the scheduled hearing.  The 
Veteran's correct address was listed on both letters.  The Board 
notes that there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  

Based on the above, the Board concludes VA satisfied its duty to 
assist and will proceed to a decision on the merits of the claim.  

      II. Service Connection Claim

A. Background

The Veteran alleges that he incurred undiagnosed illness as 
manifested by joint pains, shoulder pain, and loss of motor 
control in both hands while serving in the Navy between 1988 and 
1992.  The Veteran's service treatment records show no report of 
an in-service event or any symptoms, diagnosis, or treatment for 
the claimed disabilities.  The Veteran did not complain of any 
joint deformity or pain at his June 1992 separation examination.  
His clinical evaluation at the separation  examination reported 
no problems in the upper or lower extremities or in any joints.  
The Veteran did not report arthritis in his first year after 
discharge.  

At the October 2007 VA compensation and pension examination, the 
Veteran stated that the onset of "polyarthralgias 
nonsymmetrical" began in 1992 and had become progressively 
worse.  Following a physical examination, however, the Veteran 
was not diagnosed with polyarthralgias nonsymmetrical but instead 
was found to have palindromic rheumatism.  The symptoms 
associated with this diagnosis were joint pains, and the joints 
affected were both wrists, knees, ankles, elbows, and shoulders.  
The examiner reported that these symptoms were currently 
asymptomatic and that there were no objective joint 
abnormalities. 

Additionally, at this examination the Veteran stated that the 
gradual onset of episodes of sustained contraction of both hands 
occurred in 2006.  During these episodes, he experienced hand 
pain and was unable to use his hands.  The examiner found that 
there was not an overall decrease in strength and dexterity in 
either hand, but that there were intermittent spasms.  He found 
no angulation or ankylosis of one or more digits of either hand.  
The examiner diagnosed the Veteran with bilateral carpal spasm, 
intermittent secondary to overuse syndrome.  The examiner noted 
that the precipitating factor for this disability was overuse, 
and it resulted in loss of motor control in the hands.  There 
were no abnormal physical finding associated with this diagnosis.  

The Veteran's November 2007 lumbar spine x-ray examination at 
Fairbanks Memorial Hospital reported early disc space narrowing 
at L5-S1 and early marginal osteophytes at various levels.  The 
physician found there was early degenerative disc disease at L5-
S1.  

In January 2010 the Veteran underwent another VA examination in 
connection with a separate service connection claim for nail 
deformity of the left ring finger.  This examination reported no 
spasms, loss of motor control, or weakness in any hand.  It 
reported no objective evidence of pain on active range of motion 
or following repetitive motion. 

B. Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished through 
statutory presumption or through affirmative evidence that shows 
inception or aggravation during service, or that otherwise 
indicates a direct relationship between service and the current 
disability.  38 C.F.R. § 3.303(a), (d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).

Pursuant to 38 C.F.R. § 3.303(b), entitlement to service 
connection may also be established by chronicity or continuity of 
symptomatology.  Chronicity is established if the appellant can 
demonstrate: (1) the existence of a chronic disease in service 
and (2) present manifestations of the same disease.   Groves v. 
Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate: (1) that a condition was "noted" during service; 
(2) evidence of post service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post 
service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 
(2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997)). 
See also 38 C.F.R. § 3.303(b).

Certain diseases, including arthritis, shall be granted service 
connection although not otherwise established as incurred in or 
aggravated by service if manifested to a compensable degree 
within one year following military service.  38 C.F.R. § 
3.309(a).  Here, however, the Board finds that this presumption 
is not applicable.

Additionally, service connection may be granted to any Persian 
Gulf veteran suffering from a chronic disability resulting from 
an undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the Southwest 
Asia Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the Southwest Asian Theater of operations 
during the Persian Gulf War.  

In this case, the Veteran is documented to have had such service 
as he served onboard the U.S.S. Princeton in the Gulf from 
January to April 1991.  The Board notes that his decorations 
include the Southwest Asia Service Medal and the Kuwait 
Liberation Medal.  

There are three types of "qualifying chronic disabilities" for 
the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness defined 
by a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) warrants a presumption of 
service-connection.  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis. 38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent evidence 
of a nexus between the claimed illness and service.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi- symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are 
currently no diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection under 38 
C.F.R. § 3.317(a)(2)(C).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

As to the Veteran's claim that his current conditions are due to 
undiagnosed illness, the Board notes that the Veteran's service 
treatment records do not report any symptoms, diagnosis, or 
treatment for joint and shoulder pains or loss of motor control 
of the hands.  The Veteran did not complain of any problems in 
his joints or extremities at his June 1992 separation examination 
and none were found.  Thus, the Board concludes that the Veteran 
did not experience any undiagnosed illness while serving in the 
Gulf.  

The next issue before the Board is whether the Veteran has had 
joint or shoulder pain or loss of motor control of the hands 
following service that would warrant a disability rating of 10 
percent or more.  The Veteran first complained of his current 
conditions at his October 2007 Gulf War Guidelines examination 
when he stated that he began experiencing "polyarthralgias 
nonsymmetrical" in 1992 and episodes of sustained contraction of 
both hands in 2006.  The VA examiner diagnosed the Veteran as 
having palindromic rheumatism and bilateral carpal spasm.  
Accordingly,  the Board concludes that the Veteran's current 
conditions manifested within the presumptive period following his 
active service in the Gulf.  However, because they have been 
diagnosed, the Board concludes that the special provisions 
pertaining to undiagnosed illnesses are not applicable, and 
service connection cannot be granted under the presumptive 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See 38 
C.F.R. § 3.317 (2009). 

Regarding whether service connection on a direct basis is 
warranted, the Board notes that service records do not show any 
evidence of an in-service event or injury related to the 
currently diagnosed disabilities.  As noted above, there were no 
complaints or reports of pain in the joints or extremities in the 
Veteran's separation examination.  Moreover, there is no 
competent evidence linking the Veteran's current disabilities to 
his active service.  The Board acknowledges the Veteran's 
contentions that he has joint and hand pains related to military 
service or events therein, to include undiagnosed illness.  The 
Board also notes that the Veteran is competent to report his 
symptoms and date of their onset.  The Board finds, however, that 
the Veteran is not competent to render a medical etiology opinion 
in regard to his palindromic rheumatism and bilateral carpal 
spasm.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009) (Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Thus, the Board 
finds the service treatment records that make no reference to any 
injury and absence of post-service treatment records prior to 
2007 more probative than these contemporaneous lay statements.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting 
that the credibility and weight of all evidence must be assessed 
to determine its probative value).  

In summary, for the reasons and bases set forth above, the Board 
finds that the preponderance of the evidence is against granting 
service connection for joint and shoulder pains and loss of motor 
control of both hands, either due to an undiagnosed illness or on 
a direct basis.  In this case, the evidence is not so evenly 
balanced so as to allow application of the benefit-of-the-doubt 
rule as required by law and VA regulations.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for undiagnosed illness 
manifested as joint pains, shoulder pain, and loss of motor 
control in both hands is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


